DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a controller to: open the gate line break; activate the first source driver and first gate driver to activate a first portion of the display device on the first side of the gate line break; and deactivate the second source driver and second gate driver to deactivate a second portion of the display device on the second side of the gate line break”, in combination with the other limitations set forth in claim 1.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a first controller coupled to the first gate driver and the first source driver; a second controller coupled to the second gate driver and a third switch; and the third switch coupled to the second source driver and the first controller”, in combination with the other limitations set forth in claim 6.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a controller to: close the gate line break; activate the first source driver, the second source driver, and the first gate driver to activate a first portion of the display device on the first side of the gate line break and a second portion of the display device on the second side of the gate line break; and open the plurality of corresponding switches to deactivate the second gate driver”, in combination with the other limitations set forth in claim 13.
Claims 2-5, 8-12, 14 and 15 are dependent on claims 1, 6 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627